It appears from the record that the court of appeals found from the evidence that the defendant in error, the said city of Akron, in the exercise of its riparian rights, has not deprived the plaintiffs of any of their legal rights as such riparian owners; that it has not invaded or abridged any such rights of the plaintiffs, and that it has not threatened and is not about to exercise its riparian rights in such manner as will in the future, as claimed by the plaintiffs in their petition, deprive the plaintiffs of their legal rights or invade or abridge the same.
And it appearing from these findings of fact that the plaintiffs in error have not been deprived of any property, either with or without due process of law, and that they have not in any manner or degree suffered any injury, damage or impairment of their rights by anything the defendant in error has done or intends to do, therefore the record in *491this case presents no constitutional question arising under the constitution of this state or the constitution of the United States, for the consideration of this court, and, there being no constitutional question involved in this case, this court is without jurisdiction in the premises.

Cause dismissed for want of jurisdiction.

Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ.. concur.